    Case 1:18-cv-05398-DLI-VMS Document 65-1 Filed 02/05/21 Page 1 of 4 PageID #: 1872


David Yeger

From:                           JOHN REICHMAN <john@johnreichmanlaw.com>
Sent:                           Friday, February 5, 2021 11:15 AM
To:                             David Yeger
Subject:                        FW: LaLiberte/Reid
Attachments:                    Cantu v. Flanigan, 705 F. Supp. 2d 220 --.pdf; Daniels v. Kostreva, 2017 U.S. Dist. LEXIS
                                5534 per se damages.pdf




John H. Reichman
Johnreichmanlaw LLC
john@johnreichmanlaw.com
917.626.8025
www.johnreichmanlaw.com

From: David Olasov <dolasov@olasov.com>
Sent: Thursday, January 28, 2021 4:46 PM
To: JOHN REICHMAN <john@johnreichmanlaw.com>
Cc: Lin Wood <lwood@linwoodlaw.com>; David Olasov <dolasov@olasov.com>
Subject: LaLiberte/Reid

John,

I reviewed your email. We do not believe that your demand that the plaintiff provide a “calculation” of per se
defamation damages reflects a proper appreciation of how such damages are determined by a finder of fact. I
am attaching two cases that illustrate how such damages are determined in the EDNY. As you know, the 2 nd
Circuit’s decision has already determined that per se damages have been properly pleaded in the amended
complaint, and that on such pleadings damages are presumed. The authority cited in your email does not speak
to the relevant propositions.

However, we will be supplementing the calculation of special damages. Once a protective order is entered by
the Court, we will be able to identify the lost customer revenues in greater detail. We are also going to provide
documentation of other elements of special damages. You are welcome to bring on whatever motion you want,
if you believe that serves your interests.

I have not forgotten my providing you with a letter identifying defenses in your answer that the plaintiff
believes to be foreclosed by the Court of Appeals decision. However, that will have to await our response to
your motion to revoke Lin Wood’s pro hac vice admission. Of course, you do not need us to do this exercise
for you, since the defenses fail whether you plead them or not. It’s just cleaner and clearer for lost defenses to
be recognized as such, one way or another.

Regards,

David Olasov


                                                           1
   Case 1:18-cv-05398-DLI-VMS Document 65-1 Filed 02/05/21 Page 2 of 4 PageID #: 1873


David M. Olasov
Partner
485 Madison Avenue, 7th Floor
New York, NY 10022
Direct: 646-583-5968
Cell: 917-214-8746
Main: 212-588-0540
Email: dolasov@olasov.com
Fax: 212-202-4840




                                           2
    Case 1:18-cv-05398-DLI-VMS Document 65-1 Filed 02/05/21 Page 3 of 4 PageID #: 1874


David Yeger

From:                       JOHN REICHMAN <john@johnreichmanlaw.com>
Sent:                       Wednesday, January 27, 2021 10:09 AM
To:                         David Olasov
Cc:                         Lin Wood; David Yeger; Marcellus McRae (MMcRae@gibsondunn. com); Marissa
                            Moshell (MMoshell@gibsondunn. com); TBoutros@gibsondunn.coms; David Yeger
Subject:                    RE: LaLiberte v. Reid



David,
       Pursuant to Design Strategy, Inc. v. Davis, 469 F.3d 284 (2d Cir. 2006) and numerous
other cases, your initial disclosures were required to provide a computation of damages for each
category of damages plaintiff is claiming, supported by documents, which must be provided or
identified and made available for inspection.

        Second, by its very terms Rule 26(a) requires more than providing—without any
        explanation—undifferentiated financial statements; it requires a “computation,”
        supported by documents. …
        Third, Rule 26(a) requires a party to provide a computation of any category of damages
        voluntarily, i.e., “without awaiting a discovery request”; Design's failure to comply with
        this requirement was especially troubling because, as noted by the District Court, the IT
        Defendants specifically requested a calculation of damages.
        Fourth, Rule 26(a) requires a party—in addition to providing a calculation of damages—
        to make “available for inspection and copying as under Rule 34 the documents or other
        evidentiary material ... on which such computation is based.” The Advisory Committee
        Notes to Rule 26(a)(1)(c) accompanying its promulgation make clear that the rule
        “imposes a burden of disclosure that includes the functional equivalent of a standing
        Request for Production under Rule 34. A party claiming damages or other monetary relief
        must, in addition to disclosing the calculation of such damages, make available the
        supporting documents for inspection and copying as if a request for such material had
        been made under Rule 34.” Fed.R.Civ.P. 26 Advisory Committee Notes to 1993
        Amendments. Design failed to disclose both a calculation of damages and the documents
        supporting that calculation. Id. 295-296.

       Moreover, a party cannot satisfy Rule 26(a) by “merely setting forth the figure
demanded” unaccompanied by any analysis; rather, “the disclosures must be sufficiently
specific that the opposing party has some basis to calculate the damages claimed against it.”
Max Impact, LLC v. Sherwood Grp., Inc., No. 09-CV-0902, 2014 WL 902649, at *5 (S.D.N.Y.
Mar. 7, 2014).

      By not saying how you computed the putative damages, by not computing damages by
category, by not saying what plaintiff’s pro se damages are and by not providing any document
support, you are in violation of Rule 26(a).
                                                   1
    Case 1:18-cv-05398-DLI-VMS Document 65-1 Filed 02/05/21 Page 4 of 4 PageID #: 1875


      Please advise us ASAP if you will be providing revised initial disclosures by the 1/29/21
deadline set by the court. If not, we will move to compel and/or for preclusion.



John H. Reichman
Johnreichmanlaw LLC
john@johnreichmanlaw.com
917.626.8025
www.johnreichmanlaw.com

From: David Olasov <dolasov@olasov.com>
Sent: Saturday, January 16, 2021 1:53 PM
To: JOHN REICHMAN <john@johnreichmanlaw.com>
Cc: Lin Wood <lwood@linwoodlaw.com>; David Yeger <david@yegeresq.com>; Marcellus McRae
(MMcRae@gibsondunn. com) <MMcRae@gibsondunn.com>; Marissa Moshell (MMoshell@gibsondunn. com)
<MMoshell@gibsondunn.com>; TBoutros@gibsondunn.coms
Subject: LaLiberte v. Reid

John,

Concerning defendant’s assertion that plaintiff’s initial disclosures were inadequate in respect of the
“calculation” of per se damages, we believe that what we stated was legally correct and sufficient given the
nature of per se damages and consistent with the Second Circuit’s decision on the sufficiency of the amended
complaint in its allegation of defamation damages. In any event, to move our discussion forward productively,
we ask you to give us case authority for the proposition that plaintiff’s initial disclosure statement has to do
something more to “calculate” per se damages. Let me know ASAP if your colleagues and you do not believe
that this is an appropriate next step.

Regards,

David Olasov




David M. Olasov
Partner
485 Madison Avenue, 7th Floor
New York, NY 10022
Direct: 646-583-5968
Cell: 917-214-8746
Main: 212-588-0540
Email: dolasov@olasov.com
Fax: 212-202-4840



                                                        2
